MARTIN, Circuit Judge,
dissenting:
The Fair Housing Center of the Greater Palm Beaches together with people who live in and are members of two condominium associations brought this suit against those associations. Plaintiffs allege violations of the Fair Housing Act (“FHA”), 42 U.S.C. § 3601 et seq. The plaintiffs say the defendants, Sonoma Bay Community Homeowners Association, Inc. and Marsh Harbour Maintenance Association, Inc. (the Associations), had policies that discriminated against families with children, thereby violating FHA §§ 3604(b) and (c).
Before their case went to trial, the plaintiffs filed a summary judgment motion, asking the court to find the Associations liable, as a matter of law, on all of plaintiffs’ FHA claims. The District Court granted plaintiffs’ motion as to two of the FHA claims. With this ruling, the parties proceeded to trial. In light of the court’s holding that defendants were liable for some of their discriminatory policies, the plaintiffs went to trial understanding that, as to those policies, they needed to prove only the injuries that flowed from the discriminatory policies and what damages were appropriate. Indeed the court admonished plaintiffs at the start of trial that they should.not present evidence on those issues the court had already decided on summary judgment.
But then, after the plaintiffs rested then-case, the District Court changed course. The court refused to instruct the jury that it had already found the Associations to be liable on some claims. And to the contrary, the court submitted the question of liability to the jury, even for the policies the court had already found to violate the FHA as a matter of law. The jury then found the defendants not liable on all claims and awarded no damages.
I disagree with the Majority’s summary affirmance of what happened here, • and write to explain why.
I.
A.
The Fair Housing Act prohibits discrimination against families with children. See 42 U.S.C. § 3604 (prohibiting housing discrimination on the basis of “familial status”); id. § 3602(k) (defining “familial status” as “one or more individuals (who have not attained the age of 18 years) being domiciled with” a parent or legal guardian). One purpose of this law is to ensure that families with children have the same access to housing as people who have no children. See Seniors Civil Liberties Ass’n v. Kemp, 965 F.2d 1030, 1035 (11th Cir. 1992) (per curiam).
The plaintiffs alleged familial status discrimination under two different provisions of the FHA: §§ 3604(b) and (c). Section 3604(b) makes it unlawful “[t]o discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because *792of ... familial status.” Section 3604(c) makes it unlawful to “make, print, or publish ... any notice, statement, or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on ... familial status.” Generally, § 3604(b) prohibits the actual act of discriminating against families with children while § 3604(c) prohibits making a statement that indicates a preference against families with children.
The plaintiffs’ suit alleged the Associations had four policies that discriminated against families with children in violation of §§ 3604(b) and (c). The parties refer to these four policies as the “Curfew Rule,” the “Loitering Rule,” the “Proper Attire Rule,” and the “Report Card Requirement.” These rules set the following restrictions and requirements:
• The Curfew Rule—“All persons under the age of 18 must be in their home or back patio after sunset.”
• The Loitering Rule—“There will be no loitering—congregating on the streets of [the development] [—] at any time. After dark all children should be in their home or on them patio.”
• The Proper Attire Rule—“All Residents must wear proper clothing when walking on the streets of [Sono-ma Bay and Marsh Harbour]. No Boys should be shirtless and Girls must wear a cover up over a bathing suit when walking to the pool.”
• The Report Card Requirement—Rental applications from prospective tenants must include copies of report cards for any person under the age of 18.
B.
In August 2015, the plaintiffs asked the court to rule in their favor “as to liability” on all claims and as a matter of law. The plaintiffs styled their motion as “Motion for Partial Summary Judgment as to Defendants’ Liability.” The motion explained that by “mov[ing] for summary judgment as to liability for specific illegal and undisputed written policies,” the plaintiffs hoped “to streamline the trial.” In seeking summary judgment “as to liability,” the plaintiffs made clear they “do not seek summary judgment as to the[] remedial issues” of “monetary damages and injunc-tive relief.” The plaintiffs further explained, “If this motion is granted, Plaintiffs [sic] shall present, at a time to be set by the Court, facts to support entry of the requested relief.”
The District Court granted in part and denied in part plaintiffs’ motion for summary judgment. The court granted judgment for the plaintiffs as to the Loitering and Curfew Rules, holding that the Loitering and Curfew Rules violated §& 3604(b) and (c) as a matter of law. But, the court denied judgment as to the Proper Attire Rule and Report Card Requirement.
In doing its § 3604(b) analysis, the court first found that the plaintiffs “established a prima facie case of intentional discrimination” because the Loitering and Curfew Rules’ restrictions on children “are limited to children and ... treat children differently than adults—children are essentially confined to their home after dark.” Then the court turned to the Associations’ proffered legitimate nondiscriminatory justifications for the policies: “safety concerns and crime prevention.” The court rejected these justifications. Safety and crime prevention “are not legitimate” justifications in this case, the court reasoned, because “[defendants provide no concrete evidence of statistics or arrest records showing that the children in their communities were so heavily predisposed to crime that mass confinement of those children was in re*793sponse to a legitimate safety concern.” “Evidence of this sort is what the law requires because a legitimate justification cannot be based on mere stereotypes.” The court concluded that “[t]he discrimination inherent in these provisions is patently obvious.”
For the § 3604(c) claim, the District Court found that “there is no reasonable, alternative reading [of the Loitering and Curfew Rules] other than (i) the rules only affect children and (ii) children are treated differently than adults. The content of the rules is such that an ordinary reader would clearly conclude that the rules discriminate against children.”
The court observed that defendants had “provided evidence that the Loitering Rule and Curfew Rule were not enforced,” but, the court explained, this did not preclude summary judgment because “this evidence goes to damages and not to liability.” (Emphasis added.)
C.
In October 2015, the parties gathered for a trial before a jury. Before that trial, plaintiffs asked the court to give this preliminary jury instruction:
With respect to [the Loitering and Curfew Rules], you the jury do not have to determine whether or not these Rules are unlawful, because the Court already has. The Court has determined that these Rules violate the federal and state fair housing laws. Because of this finding by the Court, you the jury need only determine the monetary damages to the Fair Housing Center and Plaintiffs that should be awarded to fully remedy the effects of these illegal practices.
Without explanation, the District Court declined to give this instruction. Beyond that, in the preliminary instructions it did give the jury, the court never mentioned that it had already decided the issue of liability for the Loitering and Curfew policies.
Then at the start of the trial (outside the presence of the jury), plaintiffs’ counsel asked the court to allow him to discuss “the Court’s order concerning the curfew rule and loitering rule being unlawful” in his opening argument. The court denied the request. The court went on to rule that it would “not permit any discussion about pretrial rulings” from either party or from any witness during trial. Yet, at the same time, the court assured plaintiffs that the jury would not be asked to decide issues already resolved by the court as a matter of law in its summary judgment ruling. Specifically, the court told the plaintiffs: “[Y]ou don’t need to present evidence or determine those issues as the judge already has.” In compliance with the court’s instruction that plaintiffs should not present evidence on liability for the Loitering and Curfew Rules, the plaintiffs’ case-in-chief on those rules was devoted to proving damages. The plaintiffs presented evidence of the defendants’ enforcement of the rules1; the families’ emotional distress from living under the rules; and the Fair Housing Center’s efforts to combat the effects of the rules.2
In discussing the final jury instructions on the fifth day of trial, the plaintiffs again asked the District Court to tell the jury about its finding of liability. The court *794denied this request. As a result, the final jury instructions made no mention of the court’s earlier ruling on the Loitering and Curfew Rules; the fact that the court found these rules to violate the FHA as a matter of law; or that liability had been established as to those two rules.
The plaintiffs’ last attempt to have the court tell the jury about its ruling on liability was by way of a requested special-interrogatory verdict form. The plaintiffs’ proposed verdict form asked the jury these questions:
The Court has previously found Defendant Sonoma Bay Community Home-' owners Association, Inc. liable for violations under the Fair Housing Act with respect to the Curfew Rule and Loitering Rule. Do you find that the Defendant Sonoma Bay Community Homeowners Association, Inc. is liable to Plaintiff Fair Housing Center of the Greater Palm Beaches, Inc. for any other violations of the Fair Housing Act?3
[[Image here]]
[Pjlease assign an amount of compensatory damages to Plaintiff Fair Housing Center of the Greater Palm Beaches, Inc., for ... [t]he injuries caused by the discriminatory acts by Sonoma Bay Community Homeowners Association Inc. and Marsh Harbour Maintenance Association, Inc., which the Court has previously found both liable for violations under the Fair Housing Act with respect to the Curfew Rule and Loitering Rule.
The District Court rejected these questions. Instead, the court placed this question in the verdict form:
The Court has found that the language of the Loitering section of the Sonoma Bay Rules and Regulations violates the Fair Housing Act. Do you find that the Defendant Sonoma Bay Community Homeowners Association, Inc. is liable to Plaintiff Fair Housing Center of the Greater Palm Beaches, Inc. for that violation and/or any other violations of the Fair Housing Act?”4
[[Image here]]
If your answer ... is yes, please state the amount of compensatory damages, if any, to be awarded....
(Emphasis added.)
There is, of course, a critical difference between the verdict form the plaintiffs proposed and the one the court used. The plaintiffs wanted the verdict form to tell the jury the court had already found the defendants liable for the Loitering and Curfew Rules and that, for those two rules, the jury needed to decide only whether to award damages. But instead, the verdict form told the jury the court had decided only one element of liability— that “the language of the [rules] violates the [FHA].” And the jury was instructed to decide the issue of liability itself. In explaining why it was rejecting the plaintiffs’ proposed verdict form, the court said: “It probably is a more accurate statement to say the Court has previously found that—the formal title of the rules and regulations that relate to the curfew rule and loitering rule—violate the Fair Housing Act.” The court agreed with the defendants that “the Plaintiff still has to prove damages for there to be liability.”
The District Court’s ruling that the jury would decide liability for the Loitering and Curfew Rules was made after the close of evidence. This meant the plaintiffs had no opportunity to put on more evidence after *795they learned of the court’s decision to let the jury decide liability. Once the question was submitted to the jury, it returned a verdict finding no liability against either defendant for any of the four policies it considered. It therefore awarded no damages.
D.
After the trial, the plaintiffs filed a Motion for New Trial, arguing that the jury was not properly informed of the court’s prior ruling on the Loitering Rule and the Curfew Rule. The court entered what it called an Omnibus Order on Post-Trial Motions denying the motion for new trial. In denying the motion for new trial, the court offered the following explanation for the inconsistency between its summary judgment decision and the verdict form:
Notwithstanding the Court’s conclusion [at summary judgment] that the text of those rules violated the Fair Housing Act, the Court left the ultimate determination of liability and damages to the trier of fact..... The Center misconstrued the Court’s .[summary judgment] rulings. While the Court had [] held that the text of certain rules, the Loitering Rule and the Curfew Rule, did violate the FHA, this violation is not equivalent to a finding of liability under the FHA.
[[Image here]]
While the text of the Loitering Rule and the Curfew Rule in the instant case patently discriminated against children, the application and enforcement of those rules were left to the jury to determine causation and damages and, as a result, the jury—not the Court—determined Defendants’ liability.
The court insisted in the post-trial order that its “[summary judgment] ruling was very narrow and was limited to the text of the rules and not to a finding of liability.”
After the District Court denied plaintiffs’ motion for new trial, they filed this appeal. They argue here that the District Court erred by refusing to instruct the jury that the issue of liability for the Loitering and Curfew Rules was decided before the trial and by using a verdict form that called on the jury to decide the already-resolved issue of liability for those rules.
II.
We review the district court’s refusal to give a proposed jury instruction for an abuse of discretion. Watkins v. City of Montgomery, 775 F.3d 1280, 1289 (11th Cir. 2014). We will not reverse unless the court’s jury instructions, taken as a whole, were both erroneous and prejudicial. SEC v. Yun, 327 F.3d 1263, 1281 (11th Cir. 2003); Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991) (per curiam). In reviewing jury instructions for error, we “must ensure that the instructions show no tendency to confuse or to mislead the jury with respect to the applicable principles of law.” Gulf Life Ins. Co. v. Folsom, 907 F.2d 1115, 1121 (11th Cir. 1990) (quotation omitted) (emphasis added). If “there is uncertainty as to whether the jury was actually misled, the [court’s] erroneous instruction cannot be ruled harmless.” Busby, 931 F.2d at 777 (quotation omitted).
The same standard of review that applies to jury instructions also applies to special-interrogatory verdict forms. Eskra v. Provident Life & Acc. Ins. Co., 125 F.3d 1406, 1415 (11th Cir. 1997).
III.
I believe the District Court committed two errors which require reversal. First, the court refused to inform the jury that the court had already found the defendants liable for the Loitering and Curfew *796Rules. Second, the court required the jury to decide the issue of. liability for the Loitering and Curfew Rules even though the court had. already decided that issue at summary judgment. These errors can be remedied only by a new trial for plaintiffs.
A.
It is beyond question that the District Court’s summary judgment order decided the issue of the defendants’ liability for the Loitering and Curfew Rules. A cursory review of the text of the summary judgment motion, and the order granting that motion, demonstrates this fact. The relief requested in the plaintiffs’ motion is clear: the plaintiffs said they “move for summary judgment as to liability.” Doc. 280 at 4 (emphasis added); see also id. at 15 (“[Plaintiffs respectfully request that the Court grant its motion for partial summary judgment as to liability.”). In ruling on this request, the court’s order framed the question as follows: “[wjhether defendants have violated 42 U.S.C. § 3604(b) as a matter of law.” In response, the court concluded: “Plaintiffs’ Motion for Partial Summary Judgment is GRANTED as to the Loitering Rule and Curfew Rule.” The court reached the same conclusion for the § 3604(c) claim. Then, in the Conclusion of the order, the District Court reiterated: “The [plaintiffs’] Motion is GRANTED as to plaintiffs’ arguments under 42 U.S.C. § 3604(b) as to the Loitering Rule and Curfew Rule” and “is GRANTED as to. Plaintiffs’ arguments under 42 U.S.C. § 3604(c) as to the Loitering Rule and Curfew Rule.” Because plaintiffs plainly moved for summary judgment “as to liability” under §§ 3604(b) and (c), and because the court’s order granted that part of their motion—-without qualification or limitation—the court’s order clearly granted summary judgment on liability.
Then in its Omnibus Order, issued months after the trial was over, the District Court characterized its summary judgment decision as a “very narrow” ruling finding that “the text of ... the Loitering Rule and the Curfew Rule[ ] did violate the FHA, [but that] this violation is not equivalent to a finding of liability” because the court’s decision “left [it] to the jury to determine causation and damages and, as a result, the jury—not the Court—determined Defendants’ liability.” But nothing in the court’s summary judgment ruling said this. And even in its Omnibus Order, the District Court acknowledged that the plaintiffs’ “prayer for relief sought a determination of liability.” Nowhere in its summary judgment order did the court even hint that it was leaving the decision about liability on the Loitering and Curfew Rules for the jury because that decision hinged on evidence of causation of injury which the court was not deciding. To the contrary, the one time the court referred to “liability,” it said exactly the opposite. Right before granting summary judgment “as to the Loitering Rule and Curfew Rule” under § 3604(b), the court acknowledged the defendants had “provided evidence that the Loitering Rule and Curfew Rule were not enforced,” but the court dismissed this evidence as irrelevant because “this evidence goes to damages and not to liability.” (Emphasis added.) With this statement, the court made clear that (1) it was adjudicating liability in its summary judgment order, and (2) the defendants’ evidence that the , discriminatory rules were not enforced, so no injury resulted, was irrelevant to the issue of liability then before the court.
I do not argue that the District Court could not have properly ruled in the way its Omnibus Order characterized its summary judgment ruling. I only say that plaintiffs were entitled to know what had been ruled on before the trial began, so *797they could prepare and present their evidence on liability to the jury hearing the case. My review of the record tells me that plaintiffs properly abided by the instruction of the District Court that prohibited “any discussion about pretrial rulings” in front of the jury, based on the court’s reasoning that plaintiffs “don’t need to present evidence or determine those issues as the judge already has.” When the court then switched course after the close of evidence, and submitted those very issues to the jury to decide, it wrongly deprived plaintiffs of the opportunity to offer proof of their claims.
B.
Because the District Court decided the defendants’ liability for the Loitering and Curfew Rules as a matter of law, the court needed to tell the jury it had already found the defendants liable for those rules. Instead, the first and only time the jury was ever made aware of the court’s prior ruling was in the verdict form.5 Curiously, the District Court told the parties it “was going to wait for the verdict form” to mention its summary judgment finding, and so had “taken it out of the jury instructions.”
It was an abuse of discretion not to inform the jury that the issue of liability for two of the four challenged policies had been decided prior to trial. The Seventh Circuit once addressed a similar circumstance, stating that because “the defendants’ liability was settled by summary judgment.... [t]he defendants’ liability had already been established!,] [s]o this stage of the litigation should have only been about quantifying [the plaintiffs’] damages.” Guzman v. City of Chicago, 689 F.3d 740, 745 (7th Cir. 2012) (reversing jury verdict and granting new trial where the district court instructed the jury to adjudicate liability after the court had already determined liability at summary judgment).
It is critical that a court inform the parties what facts they will be required to prove at trial. Also, this trial court opted to give the jury preliminary instructions about the case it would be deciding. Certainly the jury would have been aided in knowing what facts it would be charged with deciding. Without being advised about the court’s pretrial rulings, it was no doubt difficult for this jury to make sense of the plaintiffs’ silence about the unlawfulness of two of the challenged policies. And because the jury had not been told that the Loitering and Curfew Rules violated §§ 3604(b) and (c) as a matter of law, it was susceptible to Defense counsel’s repeated suggestions that the rules were not discriminatory. For example, in his opening argument Defense counsel told the jury that the plaintiffs “accuse” defendants of FHA violations and “accuse them of passing” the Loitering Rule. Much to the contrary, the Loitering Rule was not alleged to be an FHA violation, but it had already been proved a violation as a matter of law.
Defense counsel also argued to the jury that “the purpose of the [Loitering Rule] was not to discriminate, but to promote safety in the community.” But again, the District Court had already rejected that theory as a matter of law. Then, in cross-examining one of plaintiffs’ witnesses, Defense counsel suggested “[it] wouldn’t be discrimination” if the Loitering Rule “treated [everybody] the same.” And in his closing argument, Defense counsel said, “We have seen zero evidence in this case *798of discrimination!;.]” All of these statements directly contradict the District Court’s summary judgment decision. But because the court refused to instruct the jury on its liability determination (or allow plaintiffs’ counsel to mention it), these erroneous statements were never corrected. These gaps in the evidence surely contributed to the jury’s verdict absolving the defendants of all liability.
This court’s job in reviewing jury instructions for error is to “ensure that the instructions show no tendency to confuse or to mislead the jury.” Gulf, 907 F.2d at 1121 (quotation omitted) (emphasis added). It seems to me the lack of an instruction on the court’s liability determination created, at least, a “tendency to confuse” the jury—and, more likely, a virtual certainty of confusion as to its proper role.
C.
After the presentation of evidence was closed and over plaintiffs’ objection, the court decided to use the following special interrogatory in the verdict form:
The Court has found that the language of the Loitering section of the Sonoma Bay Rules and Regulations violates the Fair Housing Act. Do you find that the Defendant Sonoma Bay Community Homeowners Association, Inc. is liable to Plaintiff Fair Housing Center of the Greater Palm Beaches, Inc. for that violation and/or any other violations of the Fair Housing Act?”
(Emphasis added.)
With this verdict form, the District Court required the jury to again decide the issue of liability for the Loitering and Curfew Rules the court had already decided. I see this as a second error justifying a new trial. Because the verdict form asked the jury to adjudicate the defendants’ liability for the Loitering and Curfew Rules after the court had already ruled them liable for those rules as a matter of law, the verdict form effectively vacated the court’s summary judgment decision. And it did so after the evidence was closed, and without any ability for plaintiffs to reopen the case to present theft case on liability. This process stripped the plaintiffs of the judgment they won as a matter of law and that the defendants had never even challenged.
If during the trial, the District Court changed its mind about its summary judgment ruling, it should have expressly vacated that decision and allowed plaintiffs’ counsel to put on evidence on the question of liability. If the Defendants thought the District Court erred in its summary judgment ruling, they should have moved for reconsideration of that ruling before trial. Neither of these things happened. At the time the parties went to trial, the summary judgment decision was the District Court’s last word on the subject of liability. Then, as the trial began, the District Court assured plaintiffs that they could rely on the summary judgment decision, telling them: “[Y]ou don’t need to present evidence or determine those issues as the judge already has.” Adhering to this instruction, the plaintiffs did not present evidence of defendants’ liability for the Loitering and Curfew Rules. Then the court’s verdict form put before the jury the very issues the plaintiffs had been admonished not to talk about. And with little to no evidence of liability, and no explanation for the dearth, the jury—not surprisingly— found the defendants not liable.
In my yiew, the District Court unfairly clipped the wings of the plaintiffs in the trial we review here. As a result, I would grant the plaintiffs a new trial.
IV.
The Majority turns away the plaintiffs’ attempt to retry theft case. It does this *799without deciding whether the District Court committed error when it determined liability for the Loitering and Curfew Rules at the summary judgment stage but then allowed the jury to decide it again. My colleagues say they don’t need to reach the issue of whether there was error because the plaintiffs have not shown they suffered prejudice. The Majority’s holding that plaintiffs were not prejudiced is hard to explain and I reject it.
As I understand it, the Majority’s holding rests on four propositions: (1) that in order to establish liability, the plaintiffs had to prove proximate causation—i.e., that the defendants’ unlawful policies caused them harm; (2) that the plaintiffs had a full and fair opportunity to present' evidence of causation; (3) that the plaintiffs failed to convince the jury of causation; and (4) that since the jury ruled against the plaintiffs on the issue of causation, the-plaintiffs would have lost no matter what errors the District Court may have made in other areas of the trial, so any error is harmless.
This line of reasoning goes astray right from the start. The Majority begins its prejudice analysis by observing that, under City of Miami v. Bank of Am. Corp., 800 F.3d 1262 (11th Cir. 2015), proximate cause is a “required element of a damages claim under the FHA.” Id. at 1278; see Maj. Op. at 787. This reliance on City of Miami is misplaced. City of Miami held that in order to plead a viable § 3604(b) claim, a plaintiff must allege an injury that was proximately caused by the discriminatory act. See City of Miami, 800 F.3d at 1278-82. But the question of what is necessary for § 3604(b) liability in general is no help in assessing the unique type of prejudice the plaintiffs say they suffered here.6 Instead our prejudice analysis should ask: What did the District Court’s summary judgment decision actually hold? As I set out above, it is clear to me that the District Court adjudicated liability in this case.7 The District Court found the defendants liable for the Loitering and Curfew Rules, so its decision to submit that already-decided issue to the jury prejudiced the plaintiffs. This is at least in part because the court told the plaintiffs they did not need to present evidence on that issue.
And in any event, City of Miami’s proximate-cause requirement cannot be the basis of our harmless-error analysis here because City of Miami’s holding applies only to claims under § 3604(b). These plaintiffs challenged the Loitering and Curfew Rules under both § 3604(b) and § 3604(c)—and the District ■ Court granted the plaintiffs summary judgment on their § 3604(c) claim.
In contrast to § 3604(b), this Court has never held that proximate causation is an element of a § 3604(c) claim. A defendant is liable under § 3604(c) if the defendant’s statement “suggests to an ordinary reader that a particular [protected class] is preferred or dispreferred for the housing in question.” Ragin v. N.Y. Times Co., 923 F.2d 995, 999 (2d Cir. 1991); accord Jancik v. Dep’t of Hous. & Urban Dev., 44 F.3d 553, 556 (7th Cir. 1995); Hous. Opportunities Made Equal, Inc. v. Cincinnati Enquirer, Inc., 943 F.2d 644, 646 (6th Cir. 1991); United States v. Hunter, 459 F.2d 205, 215 (4th Cir. 1972).8 This is an objec-*800five, strict-liability “ordinary reader” standard which requires neither proof of intent nor proof of enforcement. See Ragin v. Harry Macklowe Real Estate Co., 6 F.3d 898, 907 (2d Cir. 1993) (holding that the “lack of discriminatory intent and the absence of any discriminatory effect” do not preclude a “determinfetion] [of] liability” under § 3604(c)); N.Y. Times, 923 F.2d at 999 (“[Liability will follow [] when an ordinary reader would understand the ad as suggesting a [] preference.”); Iniestra v. Cliff Warren Invs., Inc., 886 F.Supp.2d 1161, 1169 (C.D. Cal. 2012) (observing that “Enforcement is also not a necessary element” of a § 3604(c) claim). In its summary judgment order, the District Court applied the “ordinary reader” standard and found that “[t]he content of the [Loitering and Curfew] rules is such that an ordinary reader would clearly conclude that the rules discriminate against children,” in violation of § 3604(c). Thus, even accepting the Majority’s statement that the plaintiffs failed to prove proximate causation, this would not make the court’s error harmless, because § 3604(c) does not require plaintiffs to prove proximate cause in the first place.9 The court’s decision to give the question of § 3604(c) liability to the jury after the court had already decided it certainly prejudiced these plaintiffs.
The Majority emphasizes that the plaintiffs’ trial evidence “focused on” causation of injury as if this focus removes any possibility that plaintiffs were prejudiced by the District Court’s rulings on the jury instructions and verdict form. See Maj. Op. at 771-72, 772-73, 787-88. The Majority misunderstands. It is precisely because the plaintiffs focused their presentation of evidence on causation and injury that they were prejudiced. The plaintiffs set out to prove causation and injury rather than the threshold issue of whether the Loitering and Curfew rules were unlawful.10 And they did this because they rightly thought causation and injury were the only issues remaining for the jury to decide. The plaintiffs were prejudiced because the District Court placed the issue of liability before the jury when plaintiffs had not focused on evidence to prove liability. The fact that the plaintiffs were allowed to present evidence on one element of their claim (assuming that proximate cause is a required element) cannot render harmless an error that thwarted their ability to present evidence on another.
*801Finally, the Majority writes as though we can tell from the record that the jury’s verdict in favor of the defendants was based on their finding against the plaintiffs on the specific issue of causation. If that were true—say, because the verdict form had a special interrogatory for each element of each claim—then I might agree. But we don’t have that. The Majority is simply guessing when it suggests the jury ruled against the plaintiffs because of a failure of proof on the issue of causation.11 And our law does not allow us to conclude that an error is harmless when this sort of uncertainty exists. If “there is uncertainty as to whether the jury was actually misled, the [court’s] erroneous instruction [or verdict form] cannot be ruled harmless.”12 Busby, 931 F.2d at 777 (quotation omitted).
For all of these reasons, I dissent from the Majority’s decision to deny the plaintiffs a new trial.

. This, of course, was in keeping with the District Court’s observation in its summary judgment ruling that the question of whether the Associations enforced the rules it had found to be discriminatory went to the issue of damages rather than liability.


. A fair housing organization is entitled to recover damages for the diversion of its resources to combat a defendant’s discrimination. See Cent. Ala. Fair Hous. Ctr., Inc. v. Lowder Realty Co., 236 F.3d 629, 642 (11th Cir. 2000).


. The proposed verdict form contained a second, identical question for Defendant Marsh Harbour.


. The verdict form contained a second, identical question for Defendant Marsh Harbour.


. When the court did finally mention its ruling on the Loitering and Curfew Rules in the verdict form, the wording used in the verdict form significantly departed from its summary judgment decision. I view this as a second and separate reversible error, which I discuss below.


. The Majority acknowledges this. See Maj. Op. at 787-88 n.10 (explaining that “[w]e need not decide” whether "causation is part of the ... liability determination").


. Whether the District Court's summary judgment order failed to follow City of Miami is not before üs, The defendants chose not to appeal that order.


.Although our circuit has not yet interpreted § 3604(c), the circuits that have are unani*800mous in holding that the "ordinary reader" test is the proper standard.


. The Majority says that this Court’s unpublished decision in Fair Hous. Ctr. of the Greater Palm Beaches. Inc, v. The Shutters Condo. Ass'n., Inc., 389 Fed.Appx, 952 (11th Cir. 2010), shows that our circuit has “require[d] [] a causal connection in a § 3604(c) case.” Maj. Op. at 789. Of course a plaintiff must prove that the § 3604(c) violation caused an injury in order to recover compensatory damages. But that does not mean that proving causation of damages is an element of liability. See Ragin, 6 F.3d at 905-908 (analyzing separately the issues of "liability” and "compensatory damages” under § 3604(c), and considering "the issue of causation” only for the "compensatory damages" question of whether "the district court's damages award should be set aside”). In Shutters, the plaintiff ”challenge[d] the [jury] decision that it was not injured by the publication of [the discriminatory statements],” 389 Fed.Appx. at 955, so this Court addressed the evidence pertaining to injury. We never addressed whether proof of proximate cause is an element of § 3604(c) liability.


. Plaintiffs' counsel explained at oral argument that, had he known the jury would be asked to decide the issue of liability, he would have elicited "completely different” testimony from Marsh Harbour Board President Patricia Makarowa on cross-examination and might have called Ms. Makarowa as a witness in plaintiffs’ case-in-chief.


. To support its claim that the jury found the plaintiffs’ evidence of causation insufficient, the Majority sets up a false requirement. It says that "to prove proximate cause, the Plaintiffs had to show the Rules were enforced against only families with children.” Maj. Op, at 787 (emphasis added). It then goes on to discuss the trial evidence that showed the rules were not always enforced exclusively against children or families with children. See id. at 45.
If the defendants’ rules were facially neutral then I would agree that the plaintiffs would need to prove that the rules were enforced in a discriminatory manner. But the District Court’s summary judgment decision found that the Loitering and Curfew rules were discriminatory on their face. No one disputes that. Therefore, the only fact issue with respect to causation of injury is whether these facially unlawful rules caused a plaintiff harm—not whether they harmed exclusively the plaintiffs’ class.


. The same standard of review that applies to jury instructions also applies to special-interrogatory verdict forms. Eskra, 125 F.3d at 1415.